internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact number certified mail - return receipt requested dear in a determination_letter dated november 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you will therefore be required to file form s u s_corporation income_tax return for the year s ended december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope letter rev catalog number 34801v form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx org ein legend org - organization name - event co-1 through co-13 - dir xx - date state - state dir-1 dir-2 dir-3 ra-1 ra-2 ra city - city event - through company issues whether the org the organization is organized and operated exclusively for exempt purposes within the meaning of internal_revenue_code irc sec_501 and the regulations whether the organization qualifies for exemption under sec_501 facts organizational information the organization was incorporated in the state of state on november 20xx article of the articles of incorporation provides no part of the net_earnings of the corporation shall inure to the benefit of any member or private shareholder article of the articles of incorporation provides the corporation shall have no members as defined in sec_5056 of the state corporations code associated in carrying out its activities as members but no such reference shall constitute anyone as a member within the meaning of sec_5056 of the state corporation code the corporation may refer to persons with whom it has the organization filed the certificate of amendment of articles of incorporation with the state of state on may 20xx however the secretary of the state requested further revising before the amendment is approved and executed bylaws the bylaws adopted on april 20xx state that the organization has three directors as detailed below e e e dir-1s association of northern state dir-2s association of southern state dir-3 sec_501 organization form application_for tax exempt status the organization submitted form_1024 application_for recognition of exemption under sec_501 of the internal_revenue_code to the internal_revenue_service the service on january 20xx the organization elected to apply for exemption via this revised report supersedes the original report dated september 20xx form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein form_1024 under sec_501 information provides part il of the form_1024 activities and operational org has been organized to facilitate the formation of an event known as event that promotes a positive image of motorcycling in general and the dir- and products in particular together for a common interest dir-3 charity event with multifaceted motorcycle racing presence co-13 product vendors and exhibitions state dealer association and promotional involvements and other motorcycle interest features exciting interesting state multi-day signature motorcycling event that will feature among other things all of the above activities the intent is to bring many motorcycling activities that common interest will combine the existing the goal is to create an per form_1024 no other activities conducted in addition to the event annual event the event the two principal financial supporters of the organization were the dir-3 and the dir-1 a third financial supporter the dir-2 would no longer be affiliated with the event or the organization as of january 20xx operational information on february 20xx the service began the examination of the form_990 return of organization exempt from income_tax filed for the year ending december 20xx the examination included the review of the relative books_and_records and the interview of the responsible officers of the organization the organization reported the following revenue and expenses per books revenue gross_income fundraising event the event less direct expenses total revenue fees legal marketing pr fee management fee entertainment fee insurance vendor fee credit card merchant transfer between bank accounts miscellaneous foundation postage total expenses expenses as part of that examination an initial information_document_request idr1 was issued on february 20xx to request documentation for the purpose of determining whether this revised report supersedes the original report dated september 20xx form 886-acrev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein the organization operated in accordance with requirements set forth under sec_501 c on march 20xx an interview was conducted with ra-1 tax_return_preparer and ra-2 the exempt_organization administrator who was authorized to represent and bind the organization in tax matters the organization provided the following documentation in response to the idr1 articles of incorporation bylaws amendment to articles of incorporation determination_letter of exemption under irc sec_501 form_1024 application_for recognition of exemption under sec_501 board minutes of year of 20xx bank statements for year 20xx summary of accounts for january to december 20xx receipts and disbursement journal for january through december 20xx flyer and advertising materials for event event from october to 20xx on march 20xx idr2 was issued to request the items listed on idr and remained outstanding on april 20xx the organization provided the following documents in response to idr2 e e e supporting documents for revenue and expense items contracts signed by org co-1 and co-2 facility use license contract signed between the organization and co-3 based on the interview and the records provided the organization performed the following activities and operations during the year under examination annual event event the organization organized and facilitated an annual motorcycling enthusiast event which was advertised as the event the event at the co-3 in city state from october 20xx through october 20xx the event was hosted by the organization to promote the dir-2 and products in particular the event featured participation from dir-1s in southern state and other co-13 product vendors to promote their products co-13 product vendors varied and included vendors that sold items ranging from motorcycle accessories to leather apparel this revised report supersedes the original report dated september 20xx form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - interna revenue service 20xx org ein tickets available through the ticketmaster office were sold to the general_public and prices ranged from dollar_figure on the first day of the event to dollar_figure on the last day of the event based on the quality and type of entertainment offered per the event promotional flyer the event was described as an amazing action packed three day event that you don’t want to miss each day of the trade_show included the following entertainment activities e custom bike show stunt shows wall of death dir-1 road tour free demo rides the world’s best biker vendor village in addition to the entertainment activities above which were performed daily the following entertainment activities were performed on each of their respective dates additional quotes were included below from the promotional flyers to demonstrate the event’s entertainment focus co-4 co-5 co-6 friday october 20xx - ticket price dollar_figure e e e saturday october 20xx - ticket price dollar_figure e e co-7 co-8 sunday october 20xx - ticket price dollar_figure e e e co-9 co-10 co-11 e e e e e the following information was obtained from the promotional flyers rock the night away with co-4 co-5 co-7 roars back to the co-3 in classic biking style more than riders will compete in multiple heats across three different and exciting classes see all the factory teams top pros compete on the mile cushion oval marvel at the hottest rides out there and the most intricate body art in the state area all in one place this revised report supersedes the original report dated september 20xx form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein the annual trade_show entertainment event did not include an annual membership meeting per interview other vendors such as the co-12 brand paid to sponsor the event to promote their wares total receipts generated by the event including ticket sales vendor booth sales and sponsorship sales represented greater than of the total revenue of the organization in 20xx paid in capital by two directors represented the remaining of total revenue of the organization there were no other sources of revenue the expenses of the event represented greater than of the organization's total expenditures the organization's primary purpose was to host the event the organization did not spend funds on any other specific events or activities promoter relationship the organization referred to as owner in the agreement entered into a marketing services and promotion agreement with co-1 and co-2 referred to as agency in the agreement on august 20xx to produce and promote the event clause - profit participation of the agreement provides in addition to the fees and expenses set forth in sec_2_1 above owner shall pay agency a percentage of the net profit of the properties eamed in each calendar_year in which agency renders services profit participation profit participation shall be paid to agency in each year according to the following schedule revenue from event profit participation net profit less than dollar_figure net profit between dollar_figure and dollar_figuredollar_figure net profit of dollar_figuredollar_figure and above promotional materials the flyer for the event contained the phrase dir-1 and dir-2 was bolded in red font promotional materials advertise the event as a public event to raise funds for charity and stress the event’s entertainment options over the three day event law internal_revenue_code irc sec_501 provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 qualifying organizations consist of business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual this revised report supersedes the original report dated september 20xx form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein sec_1_501_c_6_-1 of treasury regulation describes a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self sustaining is not a business league revrul_58_224 provides that an organization which operates a trade_show as its sole or principal activity primarily for the purpose of rendering particular services to individual persons is not entitled to exemption from federal_income_tax as an organization described as a business league in rc sec_501 revrul_67_77 provides that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile held the organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as ‘a business league under rc sec_501 taxpayer’s position the organization disagreed with the proposed revocation and filed a formal protest on october 20xx parts of the organization’s comments are reproduced under this section the formal protest on page stated the taxpayer's position is not complicated a b it was issued a determination_letter as to its tax-exempt status it disclosed its form of operation and relied on the irs’ determination that acting as disclosed would qualify for the exemption it has in fact acted consistent with its disclosure and the irs determination c d the irs cannot retroactively decide that its agents acted in error in granting tax exempt status the formal protest on page stated the irs seizes on irrelevancies in reaching its new determination with respect to the organizational_test as a legal matter the corporation has no members the regulations do not require it to have member on the other hand it does not have organizations who appoint directors and who make contributions to it which enable it to have an association of persons with a common business_interest which not itself operating a business for profit this revised report supersedes the original report dated september 20xx form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein the formal protest on page stated with respect to the operational_test the irs is impressed that the activities of the corporation center on the one event e vent again that this was no surprise the general_public finds the activities interesting and that some of the general_public is there for enjoyment and not to participate in a business league is irrelevant the corporation disclosed those activities in its application the formal protest on page stated while not conceding the irs position the corporation has gotten the message that the irs is uncomfortable with these activities the corporation is willing to agree to consent to revocation of its tax exemption effective january 20xx the formal protest on page stated there is nothing to be grained by requiring all of the information previously provided in tax exempt tax returns to be reformulated and provided in for-profit returns as a practical matter there are no funds to pay for these activities government’s position in order for an organization to retain its exempt status it must demonstrate to the service that it is both organized and operated prescribed in the regulations the facts stated above indicate that the organization does not meet the both requirements the organization is not organized properly because its articles of incorporation remain in effect states that the organization has no membership the organization is not organized appropriately as defined in sec_1_501_c_6_-1 of the regulation t describes a business league is an association of persons having a common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit the organization fails the operational_test because it primarily engaged in activities via the event that do not further an exempt_purpose per sec_501 the organization has no revenue from public contribution or membership dues in addition to the revenue generated from the event a substantial amount of operating funds of the organization was from its two directors the organization is managed and financed by its directors in a method similar to a for profit corporation furthermore the profit participation arrangement between the organization and its marketing firms provided additional evidence that the organization is operated in a manner similar to a for profit company it is shown that the sole activity of the organization is conducting the event the event was primarily entertainment in nature entertainment serves as inducements for general_public to attend the show receipts are derived from sponsorship fees charged to vendors and dealers for exhibit space and from the sale of tickets expenditures are made for advertising entertainment promotions rents for the space this revised report supersedes the original report dated september 20xx form 886-a ev department of the treasury - internal_revenue_service page -7- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org ein of exhibits insurance management and other operating_expenses the event featured participation of co-13 product vendors to promote their products co-13 product vendors varied and included vendors that sold items ranging from motorcycle accessories to leather apparel the vendors display and sell their wares to the public the event is organized and operated for the interests of individuals to promote their products and sales as illustrated in revrul_58_224 an organization which operates an event as its sole or principal activity primarily for the purpose of rendering particular services to individual persons is not entitled to exemption from federal_income_tax as an organization described as a business league in rc sec_501 per the flyer and agreement with promoters the promoters only promote the brand eg dir-1 and create brand loyalty no other motorcycle brands were detailed in the promotional materials the organization instead of engaging in activities for the improvement of business conditions in the motorcycle industry as a whole is performing services for its dealers by advertising the make of motorcycle sold by its dealers held in revrul_67_77 an organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 conculsion the organization is not organized and operated exclusively for one or more exempt purposes under sec_501 its federal tax exempt status under such section is revoked effective on january 20xx the organization is required to file form_1120 u s_corporation income_tax return for the tax_year ending december 20xx and all years there after this revised report supersedes the original report dated september 20xx form 886-a rev department of the treasury - internal_revenue_service page -8-
